Exhibit 10.3

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (“Agreement”) is between SG BLOCKS, INC.
(the “Company”) and Stevan Armstrong (“Executive”) and is effective as of
January 1, 2017 (“Effective Date”). In consideration of the mutual covenants set
forth herein, the Company and Executive (collectively, the “Parties” and each
individually, a “Party”) agree as follows:

 

  1. Executive’s Employment with the Company. During the Term, the Company
agrees to employ Executive as President and Chief Operating Officer of the
Company or in any other position to which the Parties subsequently agree. During
Executive’s employment with the Company, Executive agrees to: (i) devote all of
Executive’s time, energy, skill and best efforts to the performance of
Executive’s job duties, as assigned by the Company, and to the business of the
Company, and shall perform such duties as assigned by the Company – which duties
may change from time to time – in a diligent, trustworthy, and business-like
manner and in compliance with all applicable laws; (ii) use his reasonable best
efforts to foster the Company’s interests; and (iii) comply with the Company’s
existing and future policies, manuals and procedures as adopted and provided to
Executive; provided that, in the event of any conflict between any such policy,
manual or procedure and the provisions of this Agreement, the provisions of this
Agreement shall control. While frequent travel may be required of Executive in
Executive’s performance of Executive’s job duties for the Company, Executive’s
primary work location shall be located in Nashville, Tennessee or any other
location at which the Company’s headquarters may be located during the Term (as
defined below). Executive shall not at any time during Executive’s employment
with the Company: (a) work on any basis (including, without limitation,
part-time or as an independent contractor) for a Competing Business (as defined
in Section 5(a)); or (b) participate in any way in any other business that is
not a Competing Business to the extent that such participation adversely affects
Executive’s performance of Executive’s job duties for the Company or that may or
does adversely affect the Company in any way.

 

  2. Term of Agreement. Executive’s employment with the Company pursuant to the
terms of this Agreement will begin on the Effective Date and will remain in
effect for a two (2) year period, unless earlier terminated in accordance with
Section 7 (the “Initial Term”). After the end of the Initial Term, this
Agreement shall automatically renew until either Party provides sixty (60) days’
prior written notice of termination (“Renewal Term” and, together with the
Initial Term, the “Term”).

 

  3. Compensation and Benefits.

 

  (a) As compensation for all services rendered by Executive to the Company or
any of the Company’s subsidiaries or affiliates, the Company shall pay Executive
an annual base salary of $140,000 (“Base Salary”), to be paid in installments in
accordance with the Company’s normal payroll practices and subject to all
required and/or authorized withholdings and deductions.

 

  (b) Executive shall be eligible to receive a discretionary annual cash bonus
on each of the first two anniversaries of this Agreement based on the
achievement of certain financial and personal and strategic performance metrics
established by the Board of Directors of the Company (the “Board”) in its
reasonable discretion (each, a “Discretionary Bonus”). The terms and conditions
of such discretionary annual cash bonus are set forth on Exhibit A (the “Bonus
Plan”). The Board shall undertake a review of Executive’s Base Salary and
Discretionary Bonus not less often than annually. The principal criteria
utilized by the Board in the conduct of its reviews shall be the extent to which
the Company attains its performance objectives and the extent of Executive’s
contributions thereto.

 

  PAGE 1 OF 8

 

 

  (c) As additional compensation for services rendered, during the Term,
Executive shall receive the option to purchase up to 21,281 shares of the
Company’s issued and outstanding common stock, par value $0.01 per share
(“Common Stock”), for an exercise price of $3.00 per share, subject to the terms
and conditions of the Company’s stock incentive plan then in effect (the
“Employment Option”). The Employment Option shall vest in eight equal quarterly
installments over two years and shall be subject to the requirement that
Executive sign a Stock Option Agreement, in the form attached hereto as Exhibit
B.

 

  (d) In addition, Executive will be eligible to receive options to purchase
13,200 shares of Common Stock as a bonus in lieu of cash in connection with his
and the Company’s performance and progress since its emergence from bankruptcy
in 2016 (the “2016 Option Grant”), subject to the terms and conditions set forth
in the Company’s stock incentive plan in effect as of the Effective Date.

 

  (e) Executive shall be eligible to participate in any Executive benefit plans
maintained by the Company subject to the terms and conditions of such plans as
they may be amended from time to time.

 

  (f) Executive shall be entitled to four weeks per calendar year of vacation,
to be scheduled with the approval of the Chief Financial Officer or Chief
Executive Officer. Unused vacation will not roll over from one year to the next.

 

  (g) Subject to Section 16, the Company shall reimburse Executive for
reasonable and necessary travel and other business expenses Executive incurs
that are directly related to Executive’s performance of Executive’s job duties
for the Company. Such expenses shall be reimbursed after Executive presents the
Company with documentation acceptable to the Company of such expenses and in
accordance with the Company’s travel and business expense reimbursement policies
as they may exist and be amended from time to time.

 

  (h) Compensation shall only be required, and Executive’s entitlement to any of
the benefits referenced in this Section 3 shall only be in effect, during the
Term and any termination of Executive’s employment or of this Agreement shall
terminate the Company’s obligation to compensate Executive in any manner or
provide any of the benefits referenced in this Section 3 for any period
following the date of Executive’s termination of employment or of this
Agreement, unless otherwise required by applicable law, any applicable plan
documents as they may be amended from time to time, or Section 8. All payments
referenced in this Section 3 are subject to all required and/or authorized
withholdings and deductions.

 

  PAGE 2 OF 8

 

 

  4. Non-Disclosure of Company Information. Executive acknowledges that during
the course of his employment with the Company, Executive will have access to and
acquire knowledge of Confidential Information (as defined below) relating to the
Company, its business, finances, customers and prospective customers. Executive
shall not, during the term of his employment with the Company or at any time
thereafter, divulge Confidential Information belonging to or relating to the
Company except to employees or agents of the Company entitled thereto, or use
such information except to discharge his duties as an employee of the Company.
For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all scientific information, technical information, patents,
copyrights, trademarks, trade names, trade secrets, intellectual property,
research and development, technologies, inventions, discoveries, designs,
methods and processes, know-how, techniques, procedures, documentation,
compositions, concepts, improvements, product specifications, ideas, samples,
business plans, financial information, sales data, vendor information, sources
of supply, customer lists, customer prospect lists, price lists, price
quotations, computer programs and software, corporate books, business plans,
training materials, employee lists, Company strengths and weaknesses, and
Company advertising and marketing information (“Confidential Information”). This
includes information in any form, including original documents, paper copies,
electronic copies, computer disks, computer hard drives, summaries,
transcriptions or replications made or acquired by Executive during his
employment with the Company. Confidential Information does not include
information which is available in the public domain and/or which can readily be
obtained from a third party who is not bound by a confidentiality obligation.

 

  5. Non-Interference / Non-Solicitation. Executive agrees that, at all times
during his employment with the Company and for a period of two (2) years
thereafter (the “Non-Competition Period”), for any reason whatsoever, Executive
shall not, directly or indirectly, by affirmative act or failure to act, on his
own behalf or on behalf of another:

 

  (a) become employed by, invest in, finance, advise, endorse, perform services
for, or otherwise engage in any capacity with any individual, entity or business
that provides the same or substantially similar services and products as the
Company, including, without limitation, the provision of code-engineered cargo
shipping containers for use in the construction industry (each, a “Competing
Business”) anywhere in North America; provided, however, that (i) Executive
shall be allowed to participate in real estate developments during the course of
his employment as long as it does not conflict or interfere with his duties to
the Company as set forth in this Agreement; and (ii) the ownership by Executive
of any stock listed on any national securities exchange of any corporation
conducting a Competing Business shall not be deemed a violation of this
Agreement if the aggregate amount of such stock owned by Executive does not
exceed two percent (2%) of the total outstanding stock of such corporation;

 

  (b) attempt to cause, request or induce any client, customer, contractor,
agent, supplier or other business associate of the Company with whom Executive
had contact, or any person or entity who was a prospective client or customer of
the Company with whom Executive had contact within the eighteen (18) month
period just prior to the termination of Executive’s employment with the Company
(“Company Customers”), to curtail, divert or cancel any business with the
Company, or otherwise interfere in any way with the business, business
relationships, contracts, business opportunities, or goodwill of the Company or
do anything to adversely affect the business relationship between the Company
and its accounts, suppliers, clients, customers and contractors; or

 

  (c) solicit for employment, employ or otherwise induce or encourage any
Company employee, agent or representative to terminate his/her employment or
relationship with the Company, or do anything to adversely affect the
relationship between the Company and any of its employees, agents or
representatives.

 



  PAGE 3 OF 8

 

 

Executive acknowledges that the restrictions contained in Sections 4 and 5, in
view of the nature of the Company’s business and the Company’s Confidential
Information and business goodwill, are reasonable and necessary to protect the
Company’s legitimate business interests and goodwill. Executive agrees that the
Company shall be entitled to a temporary restraining order and injunctive
relief, without the posting of bond, restraining Executive from the commission
of any breach of Sections 4 and / or 5 and to recover the Company’s attorneys’
fees, witness fees, costs and expenses related to any breach or threatened
breach of this Agreement or any action or proceeding brought relating to this
Agreement. Nothing contained in this Agreement shall be construed as prohibiting
the Company from pursuing any other remedies available to it for any breach or
threatened breach, including, without limitation, the recovery of money damages.
The existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of Sections 4 and / or 5 of this
Agreement. If Executive violates any of the restrictions contained in Section 5,
the Non-Competition Period will be tolled and will not run in favor of
Executive, and the Company shall have no further obligations to Executive under
this Agreement. If Executive, in the future, seeks or is offered employment, or
any other position with a Competing Business, Executive agrees to inform the
Competing Business, before accepting employment or any other position, of the
existence of the restrictions in Sections 4 and 5. Further, before taking any
employment or other position with any Competing Business during the
Non-Competition Period, Executive agrees to give prior written notice to the
Company of the name of such Competing Business. The Company shall be entitled to
advise such Competing Business of the provisions of Sections 4 and 5 (including
the provision of a copy of this Agreement) and to otherwise deal with such
Competing Business to ensure that the provisions of Sections 4 and 5 are
enforced and duly discharged.

 

  6. Ownership of Information, Inventions, and Original Works. “Materials” means
all ideas, inventions, works of authorship, concepts, processes, formulas, data,
computer programs, improvements, discoveries, developments, designs, and
techniques related to the Business or any current or planned line of business of
the Company that are authored, conceived, or reduced to practice by Executive,
either alone or jointly with others, during Executive’s employment with the
Company. “Intellectual Property Rights” means patents, copyrights, trademarks,
trade secrets, and moral rights. All Intellectual Property Rights in Materials
shall be and shall remain owned by the Company and shall be Confidential
Information. To the extent applicable, the Materials are to be considered works
made for hire, as that term is defined in the United States Copyright Act (17
U.S.C. § 101). Executive hereby irrevocably assigns and shall be deemed to have
assigned to the Company all of Executive’s right, title and interest in and to
any and all Materials, including any related Intellectual Property Rights,
whether or not patentable or registrable under copyright or similar statutes.
Executive recognizes that this Agreement does not require assignment of any
Materials (i) developed entirely on Executive’s own time; and (ii) developed
without equipment, supplies, facility, trade secrets, or proprietary information
of the Company. Executive will promptly and fully disclose to the Company any
and all Materials at the time such Materials are first reduced to practice or
first fixed in a tangible form. Executive will, at the Company’s expense, assist
the Company to obtain and enforce United States and foreign Intellectual
Property Rights relating to Materials. Executive will execute, verify and
deliver documents and perform other acts as the Company may reasonably request
for use in applying for, obtaining, perfecting, evidencing, sustaining and
enforcing such Intellectual Property Rights and the assignment thereof. All
inventions and works of authorship, if any, patented or unpatented, registered
or unregistered, that Executive made prior to the Effective Date that are not
owned by the Company are listed on an attachment hereto (hereafter referred to
as the “Prior Materials”). If no such list is attached, Executive represents
that Executive does not own or possess any Prior Materials. Executive shall not
use any Prior Materials in any manner in connection with the Business. If
Executive incorporates Prior Materials owned by Executive, or in which Executive
has an interest, into any Materials, the Company is hereby granted and shall
have a nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual,
worldwide, sublicensable (directly or indirectly) license to make, have made,
modify, use, sell, have sold, copy, distribute, create derivative works of,
display, perform, and transmit such Prior Materials.

 

  PAGE 4 OF 8

 

 

  7. Termination of Employment. The employment relationship between Executive
and the Company shall terminate and the Term shall terminate upon the occurrence
of any one of the following events:

 

  (a) Death or Disability. Executive’s employment with the Company shall be
terminated effective immediately on the death or Disability of Executive.
“Disability” shall mean that Executive is, (i) by reason of any medically
determinable physical or mental impairment, unable to perform the essential
functions of Executive’s job position with the Company, with or without
reasonable accommodation, for six (6) months – whether such six (6) months be
continuous or intermittent – within a twelve (12) month period, (ii) determined
to be disabled under the terms of any long-term disability plan in effect for
Company employees at the applicable time, or (iii) determined to be disabled by
the U.S. Social Security Administration. Executive agrees, in the event of a
dispute under this Section 7(a) relating to the Executive’s Disability, to
submit to a physical examination by a licensed physician selected by the Board
of Directors. Any determination of Disability made by such physician shall be
final and conclusive for all purposes of this Agreement.

 

  (b) Termination for Cause. The Company may terminate Executive’s employment
with the Company for Cause, which termination shall be immediately effective
upon written notice to Executive of such termination. “Cause” means the
Company’s termination of Executive’s employment upon the occurrence of any of
the following events during the Term:

 

  (i) Any act of fraud, misappropriation, embezzlement or dishonesty by
Executive regarding any aspect of the Company’s business;

 

  (ii) The breach by Executive of this Agreement or any other agreement between
Executive and the Company, which breach, if curable, Executive fails to cure
within thirty (30) days after written notice thereof from the Company. If such
breach is not curable, the Company need not provide Executive notice of such
breach and wait any cure period before termination of Executive’s employment;

 

  (iii) Executive being convicted of, or pleading no contest to, any felony or
any crime of moral turpitude and which conviction or plea could, in the sole
judgment of the Company, have an adverse effect on the Company, the Company’s
reputation, and/or Executive’s ability to perform Executive’s job position with
the Company;

 

  (iv) The failure of Executive to reasonably perform in all material respects
Executive’s duties and responsibilities in Executive’s job position with the
Company and the failure of Executive to cure such failure within thirty (30)
days after written notice thereof from the Company;

 

  (v) The failure or refusal of Executive to follow the reasonable lawful
directives of the Company, which, if curable, Executive fails or refuses to cure
within thirty (30) days after written demand to perform such directives is
delivered to Executive;

 

  (vi) Drug or alcohol dependency as determined by the provisions of the
Americans with Disabilities Act; or

 

  PAGE 5 OF 8

 

 

  (vii) Any act by Executive of gross negligence, intentional waste, disloyalty
or unfaithfulness by Executive concerning the Company or any breach by Executive
of Executive’s fiduciary duties to the Company or of Sections 4 or 5 of this
Agreement.

 

  (c) Termination by Executive for any Reason. Executive may terminate
Executive’s employment with the Company during the Term for any reason upon
provision of sixty (60) days advance written notice to the Company (the “Notice
Period”). If Executive provides the sixty (60) days advance written notice of
termination to the Company, the Company may elect for Executive to provide no
further services to the Company at any point during the Notice Period. If the
Company makes this election, Executive’s employment with the Company shall be
terminated effective immediately on the date upon which the Company makes such
election.

 

  (d) Termination by the Company Without Cause. The Company may terminate
Executive’s employment with the Company during the Term without Cause
immediately upon written notice to Executive of such termination.

 

  (e) Return of Company Property. Upon the termination of Executive’s employment
with the Company for any reason whatsoever, Executive shall immediately return
to the Company any and all originals and/or copies of the Company’s Confidential
Information and/or any other information in his possession or control provided
by or obtained from the Company, including information in the form of originals,
paper copies, computer hard drives, computer disks, e-mails or any other similar
or related electronic format. Executive acknowledges and agrees that such
information will at all times remain the exclusive property of the Company and
further acknowledges and agrees that he will be responsible for the safekeeping
of any and all such information in his possession or control until it is
returned to the Company.

 

  8. Compensation Upon Termination. Upon the termination of Executive’s
employment during the Term:

 

  (a) Executive shall be entitled to Executive’s Base Salary before the
effective date of termination of Executive’s employment with the Company
(“Termination Date”), prorated on the basis of the number of full days of
service rendered by Executive during the salary payment period prior to the
Termination Date. The Company shall pay Executive the prorated Base Salary in
accordance with applicable law, but no later than the next regular payday after
the Termination Date;

 

  (b) subject to the provisions of Section 16, Executive shall be entitled to
any unreimbursed reasonable business expenses incurred by Executive prior to the
Termination Date in accordance with the Company’s then in effect business
expense reimbursement policy and any amounts to which Executive is entitled to
under the Company’s benefit plans in accordance with the terms of such plans as
they may exist from time to time, which any request for reimbursement and
supporting documentation Executive must submit to the Company within fourteen
(14) days of the Termination Date and shall be paid to Executive within thirty
(30) days of the Company’s receipt of Executive’s request for reimbursement and
appropriate supporting documentation.

 

  (c) by the Company for Cause, death or Disability, by Executive for any reason
(including, without limitation, any actual or alleged constructive discharge),
or by the Company for any reason during the Renewal Term, Executive shall only
receive the amounts and/or benefits listed in Sections 8(a) and (b), and the
Company shall not owe Executive any further compensation.

 

  PAGE 6 OF 8

 

 

  (d) by the Company during the Initial Term for any reason other than Cause,
death or Disability, Executive shall receive: (i) the amounts and/or benefits
listed in Sections 8(a) and (b); and (ii) an amount equivalent to one (1) year
of the Base Salary (such amount, the “Severance Payment”). The Company shall pay
the amounts and/or benefits listed in Sections 8(a) and (b) as specified in
those Sections. The Company shall pay the Severance Payment to Executive in
twelve equal installments in accordance with the Company’s normal payroll
practices, subject to all required and/or authorized withholdings and
deductions, with the first payment being made to Executive on the first regular
payroll date of the first month following the sixtieth (60th) day after the
Termination Date and the remaining payments being made on the Company’s regular
payroll dates thereafter. The Company’s obligation to make the Severance Payment
to Executive is contingent upon Executive signing and not revoking a separation
and release agreement in a form acceptable to the Company and providing such
signed separation and release agreement to the Company no later than fifty (50)
days after the Termination Date and Executive’s compliance with the provisions
of Sections 4 and 5 hereof. For the avoidance of doubt, any expiration of the
Term shall not be a termination by the Company that would require any payments
to Executive under this Section 8(d). In the event that Executive obtains
alternative employment (whether as an employee or an independent contractor)
before the end of the one-year period immediately following the Termination
Date, any remaining Severance Payment installments due hereunder shall be
reduced dollar for dollar by the compensation received by Executive during the
period in which such installments would otherwise be due.

 

  9. Non-Disparagement. Executive agrees that the Company’s goodwill and
reputation are assets of great value to the Company which were obtained through
great cost, time and effort. Therefore, Executive agrees that during Executive’s
employment with the Company and after the termination of Executive’s employment
for any reason, Executive will not in any way disparage, libel or defame the
Company, its business or business practices, its products or services, or its
current, past or future employees, officers, directors or owners or interfere in
any way with the Company’s operations or any of the Company’s relationships with
the Company’s employees, business partners, investors, vendors and/or
independent contractors. This Section 9 does not prohibit Executive from
providing truthful testimony, providing truthful information as legally required
to do so, or participating in any governmental proceeding.

 

  10. No Expectation of Privacy. Executive understands and agrees that Executive
has no expectation of privacy with respect to the Company’s telecommunications,
networking, or information processing systems (including, without limitation,
any stored, created or accessed computer files, information or communications,
e-mail messages, text messages, and voice messages) and that Executive’s
activity and any files, information, or communications on or use of any such
systems may be accessed, monitored, copied, disclosed, used, and saved by the
Company at any time without notice to Executive.

 

  11. Entire Agreement. This Agreement, together with the Stock Option Agreement
to be entered into between the Parties, is the entire agreement between the
Parties with respect to the subject matter hereof, and supersedes any previous
agreements, written or oral, between Executive and the Company with regard to
the subject matter of this Agreement. This Agreement may not be modified or
amended orally, and any amendment or modification must be in writing and be
signed by Executive and an authorized representative of the Company. Executive
represents and acknowledges that, in executing this Agreement, Executive did not
rely, and has not relied, on any representation(s) by the Company or any of its
officers, directors, employees or representatives, except as expressly contained
in this Agreement.

 

  12. Partial Invalidity and Reformation. In the event any court of competent
jurisdiction holds any provision of this Agreement to be invalid or
unenforceable, such invalid or unenforceable portion(s) shall be limited or
excluded from this Agreement to the minimum extent required, and the remaining
provisions shall not be affected and shall remain in full force and effect.
Executive further agrees that in the event any of the covenants contained in
Section 5 are held by any court to be effective in any particular area or
jurisdiction only if said covenant is modified to limit its duration or scope,
then the court shall reform the covenant and the Parties shall consider such
covenant(s) and/or other provisions of Section 5 to be amended with respect to
that particular jurisdiction so as to comply with the order of any such court
and, as to all other jurisdictions, the covenants contained in Section 5 shall
remain in full force and effect as originally written.

 

  13. Assignment of Rights. This Agreement shall be binding upon and inure to
the benefit of Executive, the Company and any parents, subsidiaries, affiliated
companies, successors or assigns of the Company. Executive’s obligations under
this Agreement shall be binding upon Executive’s heirs, executors and assigns.

 

  14. Survival and Nonwaiver. The obligations under Sections 4 - 6 and 8 - 16 of
this Agreement shall continue in effect after the termination of Executive’s
employment, regardless of the reason(s) for termination. The Company’s waiver of
any provision of the Agreement shall not constitute (a) a continuing waiver of
that provision or (b) a waiver of any other provision of this Agreement.

 

  15. Governing Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of New York, and
the Parties waive the application of conflicts of laws provisions or principles
of any state or jurisdiction. Further, the prevailing Party in any legal
proceeding based upon this Agreement shall be entitled to reasonable attorney’s
fees and court costs, in addition to any other recoveries allowed by law.
Concerning any dispute arising out of or relating to this Agreement, the Parties
hereby irrevocably submit to the exclusive jurisdiction of any federal or state
court located within New York County, New York or, if a mandatory venue
provision is applicable, to the jurisdiction of any other federal or state court
within the State of New York required to hear such matter by any such applicable
mandatory venue provision. The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the Parties agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

  PAGE 7 OF 8

 

 



  16. Other Agreements. Each of the Company and Executive represents and
warrants that neither of them is a party to any agreement, contract, or
understanding, whether employment or otherwise, that would restrict or prohibit
the Company or the Executive, as the case may be, from undertaking or performing
employment in accordance with the terms and conditions of this Agreement.

 

  17. Section 409A. This Agreement is intended to be interpreted and applied so
that the payments and benefits set forth herein shall either be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), or shall comply with the requirements of Section 409A. In no
event may Executive, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement or otherwise which constitutes a
“deferral of compensation” within the meaning of Section 409A. Notwithstanding
anything in this Agreement or elsewhere to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits that
constitute “non-qualified deferred compensation” within the meaning of Section
409A upon or following a termination of Executive’s employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service” within the meaning of Section 409A. With respect to any expense,
reimbursement or in-kind benefit provided pursuant to this Agreement that
constitutes a “deferral of compensation” within the meaning of Section 409A, (i)
the expenses eligible for reimbursement or in-kind benefits provided to
Executive must be incurred during the Term, (ii) the amount of expenses eligible
for reimbursement or in-kind benefits provided to Executive during any calendar
year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to Executive in any other calendar year, (iii) the
reimbursements for expenses for which Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (iv) the right to
payment or reimbursement or in-kind benefits may not be liquidated or exchanged
for any other benefit. Notwithstanding any provision in this Agreement or
elsewhere to the contrary, if on Executive’s termination of employment,
Executive is deemed to be a “specified employee” within the meaning of Section
409A, any payments or benefits due upon a termination of Executive’s employment
under any arrangement that constitutes a “deferral of compensation” within the
meaning of Section 409A (whether under this Agreement, any other plan, program,
payroll practice or any equity grant) and which do not otherwise qualify under
the exemptions under Treasury Regulation section 1.409A-1 (including without
limitation, the short-term deferral exemption and the permitted payments under
Treasury Regulation section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid
or provided to Executive in a lump sum (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) on the
earlier of (x) the date which is six months and one day after Executive’s
separation from service for any reason other than death, and (y) the date of
Executive’s death, and any remaining payments and benefits shall be paid or
provided in accordance with the normal payment dates specified for such payment
or benefit.

 

  18. Acknowledgement of Full Understanding. Executive acknowledges and agrees
that Executive has fully read, understands and voluntarily enters into this
agreement and that Executive has had an opportunity to ask questions and consult
with an attorney of Executive’s choice before signing this Agreement.

 

[Signature Page Follows]

 



  PAGE 8 OF 8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
above first written.

 



EXECUTIVE:     SG BLOCKS, INC.:           Signature:  /s/ Stevan Armstrong  
Signature: /s/ Paul Galvin Printed Name:  Stevan Armstrong   Printed Name:  Paul
Galvin Date: 3/10/17   Title:   Chief Executive Officer



 

 

[Signature Page to Stevan Armstrong Employment Agreement]

 

 



